RESPONSE TO AMENDMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 2–21 are pending in this application.
Claim 1 is canceled.
Claims 2–21 are rejected.
Response to Arguments
Applicant’s arguments, see pages 7–10, filed 11/17/2021, with respect to the rejection(s) of claim(s) 2–21 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Jain et al. (2012/0042326), Busse et al. (2016/0049017), Boldyrev et al. (2014/0096261)*, Johnson et al. (2016/0112262), and Schaible et al. (2016/0050128).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 6, 8-10, 12, 13, 15-17, 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Jain et al. (2012/0042326) in view of Boldyrev et al. (2014/0096261), and further in view of Busse et al. (2016/0049017).
Regarding claims 2, 9 and 16, Jain substantially teaches A computer-implemented method comprising:
accessing, based at least in part on the request, sensor data from a sensor of a device that is configured to execute an application (Fig. 1; ¶¶12, 14-17, 26, sensor sets 108 can include sensors 1 to N and metasensors 1 to 3; sensor set 104 can communicate with server 150 executed by one or more processors 124 via application 140; however, Jain does not explicitly teach "based at least in part on the request", Busse does);
accessing, a subset of device data stream configuration parameters corresponding to the data requestor based at least in part on the request (Fig. 1; ¶23, server 150, as a data requestor, can have tags of metadata set 136 be created, deleted, edited, selected assigned, proposed, and/or accepted by any suitable entity such as all or portion of sensor set 104 being associated with user 112 and/or server 150; ¶24, for example, a metasensor can supply a tag associated with a sensor data stream to indicate to the server 150 that sensor data coming out of sensors S1 to Sn is related to or associated 
transmitting the edited device data stream to the data requestor (Fig. 1; ¶¶25, 28, etc.).
However, Jain does not explicitly teach receiving, from a data requestor, a request for a device data stream; accessing, based at least in part on the request, user-specific application data from the application; from a plurality of device data stream configuration parameters corresponding to a plurality of data requestors, a subset of device data stream configuration parameters, the subset of device data stream configuration parameters defining privacy setting modifications to control access of the data requestor to the sensor data and the user-specific application data; editing the device data stream based at least in part on the subset of device data stream configuration parameters, the device data stream comprising the sensor data and the user-specific application data; and
Boldyrev from the same field of endeavor teaches accessing, from a plurality of device data stream configuration parameters corresponding to a plurality of data requestors, a subset of device data stream configuration parameters corresponding to the data requestor based at least in part on the request (Fig. 1; ¶¶24-
editing the device data stream based at least in part on the subset of device data stream configuration parameters, the device data stream comprising the sensor data and the user-specific application data (Fig. 1; ¶45, for example, privacy policy determination platform 103 can determine allowance/prohibition of data stream based on user privacy settings for at least one element, or one data stream, or combination thereof, including policies that comprise rules, instructions, and restrictions for processing a user’s privacy sensitive data); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Jain using Boldyrev to provide basic privacy features in data stream processing architectures. Having the ability to process user’s desired basic privacy desires with respect to data streaming processing architecture would have yielded greater adoption of the users willing to use systems relying on data stream architectures, as users would in general prefer systems that provide more privacy 
However, the teachings do not explicitly teach receiving, from a data requestor, a request for a device data stream; accessing, based at least in part on the request, user-specific application data from the application; the subset of device data stream configuration parameters defining privacy setting modifications to control access of the data requestor to the sensor data and the user-specific application data;
Busse from the same field of endeavor teaches receiving, from a data requestor, a request for a device data stream (Fig. 2, vehicle controller 210 in communication with sensors 220 to 260 can communicate with mobile device 110; Fig. 3, devices such as access device 390 or storage and retrieval system 360 [as data requestor] can communicate with mobile device 110; ¶60, data streams generated by sensors can be sent to mobile device 110; ¶61, such data can also be transferred over to storage and retrieval system 360; requests of such retrieval can be sent from said system 360 itself to the mobile device 110; ¶64, also, mobile device 110 itself can generate sensor data information and can be considered as the "sensor of a device that is configured to execute an application" as claimed in claim 1);
accessing, based at least in part on the request, user-specific application data from the application (¶58, for example, application on the mobile device 110 has the ability to store user related information such as user preference with respect to privacy; ¶65, combination of streams from mobile device 110 and vehicle sensor network can be relayed to data requestors, such as storage and retrieval system 360);
the subset of device data stream configuration parameters defining privacy setting modifications to control access of the data requestor to the sensor data and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Jain using Busse to ensure that data collection of sensitive data such as car sensor data or mobile sensor information data can be tightly controlled with respect to user privacy or compliance with local laws, for example, recording laws (Busse at ¶¶58-60). By refining Jain using the methods of Busse, the data collection system would have gained compliance with privacy and/or legal compliance thereby ensuring that the data collection practices comply with the law, such as data collection as identified in HIPAA settings.

Regarding claims 3, 10 and 17, Jain, Boldyrev and Busse teach the limitations of claims 2, 9 and 16 respectively. Jain further teaches wherein the sensor data comprise at least one of geo-location data, biometric data of a user, time data, environmental data, image data, or audio data (¶14, i.e. GPS).

Regarding claims 5, 12 and 19, Jain, Boldyrev and Busse teach the limitations of claims 2, 9 and 16 respectively. Jain further teaches wherein the user-specific application data comprise at least one of user login credentials, user communication data, or user account data for one or more services accessed via the device (¶23, for example, user can supply a tag that is associated with a sensor data stream; ¶25, 

Regarding claims 6, 13 and 20, Jain, Boldyrev and Busse teach the limitations of claims 2, 9 and 16 respectively. Jain further teaches wherein the subset of device data stream configuration parameters indicate at least a portion of the sensor data, the user-specific application data, or both, to remove from the device data stream (¶23, tag set 136 can be "deleted" by any suitable entity which would affect the processing of data by the metasensor as shown in Fig. 1 or described in ¶¶24-25; Boldyrev also discloses the ability to apply configuration parameters with respect to privacy settings for any set of data streams requested, as identified in ¶¶44-45 of Boldyrev).

Regarding claims 8 and 15, Jain, Boldyrev and Busse teach the limitations of claims 2 and 9 respectively. Jain further teaches identifying the subset of device data stream configuration parameters corresponding to the data requestor from the plurality of device data stream configuration parameters based at least in part on receiving the request (Fig. 1; the metasensors can have particular tags chosen to associate an underlying sensor data with, see ¶25; selection can be made from a plurality of available tags from tag collection 170 using various methods, see ¶¶33-42; however, Jain does not teach the subset of device stream configuration parameter aspect of the claim nor does it teach the based at least in part on receiving the request aspect. However, Busse’s teachings regarding ¶¶61-62 identifies that act of configuration parameter identification can be based on receiving such request; furthermore, Boldyrev also discloses the ability .

Claims 4, 11 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Jain et al. (2012/0042326) in view of Boldyrev et al. (2014/0096261), further in view of Busse et al. (2016/0049017), and further in view of Johnson et al. (2016/0112262).
Regarding claims 4, 11 and 18, Jain, Boldyrev and Busse teach the limitations of claims 2, 9 and 16 respectively. Jain further teaches wherein the sensor data comprises data used by the application of the device (Fig. 1, sensor data including processed metasensor data can be transmitted to server 150), and
However, the teachings do not explicitly teach wherein the application is executed in an isolated sandbox execution environment of the device.
Johnson from the same field of endeavor teaches wherein the application is executed in an isolated sandbox execution environment of the device (Fig. 1; ¶¶73 and 136, plurality of connected devices, including IoT devices, can operate in a sandboxed application techniques).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Johnson to increase security of an application running with an OS by implementing the isolation policies such as sandboxing techniques (¶73).

Claims 7, 14 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Jain et al. (2012/0042326) in view of Boldyrev et al. (2014/0096261), further in view of Busse et al. (2016/0049017), and further in view of Schaible et al. (2016/0050128).

Schaible from the same field of endeavor teaches wherein the subset of device data stream configuration parameters indicate at least a portion of the sensor data, the user-specific application data, or both, to remove from the edited device data stream to remove during one or more time periods (¶¶5 and 48, for example, session constraints established during communication with respect to communications between Internet of Things (IoT) devices can be removed at an end of a session; Boldyrev also discloses the ability to apply configuration parameters with respect to privacy settings for any set of data streams requested, as identified in ¶¶44-45 of Boldyrev).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Schaible to ensure proper routing of unique identifier of device 104 to and from said device. Such ensuring of proper routing would enhance confidence that the transportation of data is sufficiently reliable and is transporting all the data that the device underneath is outputting to an upstream device or another device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/JASON D RECEK/             Primary Examiner, Art Unit 2458